Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) remains acknowledged.

				Claim Status
Claims 1-11 and 20-23 are pending. Claims 7-11 and claims 22-23 remain withdrawn.
 Claims 12-19 remain canceled. Claims 1-6 and claims 20-21 remain under examination. 
The amendment filed on 03/02/2021 in response to the Non-Final office Action of 10/14/2020 is acknowledged and has been entered.

				Action Summary
Claims 1-6 and claims 20-21 rejected under 35 U.S.C. 103 as being un-patentable over Saleh et al. (US5,972,372) in view of Simmons et al,, Contraception 97 (2018) 270–276, published in October 30, 2017 are maintained, but modified and revisited in light of the claim amendment (titanium dioxide).
Claims 1-6 and 21-22 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14, 16-17, and 20-28 of copending Application No. 16/814,724 (reference application). Although the claims at issue are not identical, they are .

Priority
	This application claims priority to 16/265,222 filed on 02/01/2019. The filing date is 02/01/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 has been considered by the examiner.

Affidavit
The Declaration by Dr. Bruce Variano under 37 CFR 1.132 filed 03/02/2021 is insufficient to overcome the rejection of claims 1-6 and claims 20-21. The Declaration argues that the titanium dioxide is expected to have little to no impact on the release profile of any of the actives in the ring. To the extent the addition of titanium dioxide impacted the release profiles of the actives, I assumed that the titanium dioxide might facilitate or ease drug release due to interstitial spaces created by insoluble titanium dioxide particles present in the ring body’s silicone polymer matrix. But this is not what I observed when I tested the titanium dioxide pigmented ring. Instead of having no effect or a positive effect on drug release rates, I surprisingly observed a negative impact on the release rate of ethinyl estradiol from the ring when titanium dioxide was present. Even more surprisingly, despite negatively affecting In response, the Examiner finds the Declarant’s argument not persuasive. While titanium dioxide may well have  negative on the release rate of ethynyl estradiol, the Declaration does not show what kind of negative effect titanium dioxide has on the release rate of ethynyl estradiol. In other words, is the release rate slower, faster or even? Moreover, assuming the negative effect on the release rate of ethynyl estradiol means a slow release rate, said negative effect will appear to be in direct contradiction with the Cmax and AUC values claimed because said Cmax and AUC values will be lower than claimed. Furthermore, the Declaration should include (1) a description of precisely what was tested which must include both the invention as claimed and the closest prior art. (2) A description of all of the test conditions. (3) Test results must include both the results of the test performed on the invention as claimed and the results of the test performed on the closest prior art. And (4)  An analysis of the test results as per 37 CRV 1.132 and MPEP 716.02 (a)-(g). In the present case, the Declaration does not show the test conditions and a description of precisely what was tested and comparison to the closest prior art. For instance, the Declaration shows titanium was used without evidence of an amount. According to the claim and the Declaration, any amount of titanium would result in the asserted effect.  the vaginal ring body may contain of a filler material and a pharmaceutically effective amount of a vaginally administrable drug, which may be the same or different from the drug contained in the core where preferred drugs include NestoronemTM  and ethynyl estradiol, see col. 2, lines 44-53. Woolfson et al. teaches suitable particulate filler materials may be used to enhance the mechanical strength of the device body or the sheath including finely divided, reinforcing or extending fillers such as high surface area fumed and precipitated silicas, clays such as kaolin, crushed quartz, diatomaceous earths, calcium carbonate, barium sulphate, iron oxide, titanium dioxide, see para [0069]. Therefore, the asserted unexpected result with the use of titanium dioxide would reasonably be expected in view of Saleh et al. in view of Woolfson et al.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and new claims 20-21 are rejected under 35 U.S.C. 103 as being un-patentable over Saleh et al. (US5,972,372) in view of Simmons et al,, Contraception 97 (2018) 270–276, published in October 30, 2017 and Woolfson et al. (WO2009/003125 A1).
Saleh et al. teaches a vaginal ring, comprising: a vaginal ring body comprising a first polymeric material having at least one hollow internal channel defining an opening to the drug containing core through said opening, in combination with a drug-containing core positioned in said hollow internal channel, said drug-containing core containing a pharmaceutically effective amount of at least one intravaginally administrable drug dispersed in a second polymeric material, wherein said first and second polymeric materials may be the Same or different, wherein no portion of said drug-containing core is exposed to said exterior of said vaginal ring body, see claim 1. Moreover, Saleh et al. teaches the core contains a first drug and a second drug, see claim 8, wherein said first drug is norethindrone acetate and the second drug is ethynyl estradiol, see claims 8-12. Saleh et al. teaches the vaginal ring comprising first and second hollow channels and first and second cores positioned in said first and second channels, respectively, see claim 13; wherein said pharmaceutically effective amount of said drug is from about 1% to about 65% of the weight of said core, see claim 15. Additionally, Saleh et al. teaches The Vaginal ring has an overall diameter of from about 48 mm to about 60 mm, see claim 16, a cross-sectional diameter of from about 4 mm to about 10 mm, see claim 17 and said core has a cross-sectional diameter of from about 1.5 mm to about 5 mm, see claim 18, and wherein said core has a length of from about 5 mm to about 40 mm. Saleh et al. further teaches a preferred vaginal ring was prepared using a platinum catalyzed dimethylsiloxane/methylvinylsiloxane copolymer (methyl siloxane-based polymer) with the ring bodies having a 56 mm overall diameter and 8.4 mm cross-sectional diameter. The cores contained 12% ethynylestradiol and 40% NesteroneTM (aka segesterone acetate) with the cores having a 3 mm diameter and 15 mm or 20 mm in length, see Example 3. Saleh et al. teaches by the term “ring” it is meant any continuous curved or torous shape that does not comprise ease of administration, comfort, esthetic appeal, or efficacy, see col. 6, lines 3-7. The 40% NesteroneTM (aka segesterone acetate) fall within the scope of the claimed approximately 50% segesterone acetate. Saleh et al. teaches the vaginal ring contains a plurality (e.g., two or three) of drug-containing cores, wherein each core may contain the same or a different drug, or more than one drug, see col 2, lines 61-64. Since the cores contain 12% ethynylestradiol and 40% NesteroneTM, the first core can contain 40% NesteroneTM or the 12% ethynylestradiol and the second core can contain both the 12% ethynylestradiol and 40% NesteroneTM, meeting claims 5 and 6. Lastly, Saleh et al. teaches the each of the two channels have a diameter of 2.8 mm in Example 6 and a diameter of about 3.8 mm in Example 7. While Saleh et al. does not specifically teach each channel has a diameter of 3.0 mm, a person skilled in the art would reasonably expect a channel diameter 3.0 mm to be effectively release the contraceptive drugs with success. The length of the channels allows for the insertion of the core and amount of adhesive added, which a person of ordinary skill in the art routinely optimize specifically examples of Saleh et al teaches the length of each channels can be 15 mm or 20 mm. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal length of each channel to use to allow insertion of the core and inclusion of adhesive. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Saleh et al. does not teach 103 mg of segesterone acetate and 17.4 mg of ethinyl estradiol.

Woolfson et al. teaches intravaginal drug delivery for the delivery of macromolecules and water soluble drugs, see Abstract. Moreover, Woolfson et al. teaches suitable particulate filler materials may be used to enhance the mechanical strength of the device body or the sheath including finely divided, reinforcing or extending fillers such as high surface area fumed and precipitated silicas, clays such as kaolin, crushed quartz, diatomaceous earths, calcium carbonate, barium sulphate, iron oxide, titanium dioxide, see para [0069].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the contraceptive ring taught by Saleh et al. to include the 103 mg NES and 17.4 mg EE for the purpose of Saleh et al. and to include the titanium dioxide taught by Woolfson et al. to give Applicant’s claimed invention. One would have been motivated to include the combination of 103 mg NES and 17.4 mg EE due to their known therapeutic effects and titanium dioxide as the filler to enhance the mechanical strength of the vaginal ring body. One reasonably expect the inclusion of said combination along with titanium dioxide to achieve effective intravaginal delivery of the combination to a female. 

With respect to  the Cmax values and the AUC values limitations; said limitations are the characteristics of the contraceptive ring. Since the prior art references in combination renders the claimed contraceptive vaginal ring obvious, said characteristic would necessarily present absent evidence to the contrary.
		Applicant’s argument and Response to Applicant’s argument
Applicant argues that claim 1 has been amended to recite titanium dioxide. Neither Saleh nor Simmons discloses this feature, let alone teaches or suggests it. In response, the Examiner finds Applicant’s argument not persuasive. The combination of Saleh and Simmons may not well teach titanium dioxide. However, Saleh clearly teaches the ring body can contain a filler material.  While Saleh does not teach the filler material is titanium dioxide, Woolfson clearly teaches filter materials including titanium dioxide can be used  in intravaginal drug delivery device to enhance the mechanical strength of the device body. Therefore, a person of ordinary skill in the art would have a reasonable expectation of success of including titanium dioxide as the filler particulate material in the ring body of the vaginal ring of Saleh to enhance the mechanical strength of the device body with success. As such, the combination of Saleh, Simmons, and Woolfson renders obvious the claim as amendment. 
. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 21-22 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14, 16-17, and 20-28 of copending Application No. 16/814,724 (reference application) in view of Woolfson et al. (WO2009/003125 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a reusable contraceptive ring for preventing pregnancy comprising: a) a toroidal-shaped ring body comprising a methyl siloxane-based polymer, the ring body having an overall diameter of 56 mm and a cross-sectional diameter of 8.4 mm, the ring body further having two essentially parallel channels, each channel having a diameter of 3.0 mm; b) two active pharmaceutical ingredient-containing cores, wherein collectively the active pharmaceutical ingredient-containing cores contain 103 mg of segesterone acetate and 17.4 mg of ethinyl estradiol and wherein each core has a diameter of 3.0 mm; wherein the contraceptive ring system releases an average of approximately 0.15 mg/day of segesterone 
The copending claims do not teach titanium dioxide.
Woolfson et al. teaches intravaginal drug delivery for the delivery of macromolecules and water soluble drugs, see Abstract. Moreover, Woolfson et al. teaches suitable particulate filler materials may be used to enhance the mechanical strength of the device body or the sheath including finely divided, reinforcing or extending fillers such as high surface area fumed and precipitated silicas, clays such as kaolin, crushed quartz, diatomaceous earths, calcium carbonate, barium sulphate, iron oxide, titanium dioxide, see para [0069].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the contraceptive ring taught by copending claims to include the titanium dioxide taught by Woolfson et al. to give Applicant’s claimed invention. One would have been motivated to include the titanium dioxide as the filler to enhance the mechanical strength of the vaginal ring body. One reasonably expect the inclusion of titanium dioxide to enhance the mechanical strength of the vaginal ring body
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Woolfson et al. (WO2009/003125 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a reusable contraceptive ring for preventing pregnancy comprising: a) a toroidal-shaped ring body comprising a methyl siloxane-based polymer, the ring body having an overall diameter of 56 mm and a cross-sectional diameter of 8.4 mm, the ring body further having two essentially parallel channels, each channel having a diameter of 3.0 mm; b) two active pharmaceutical ingredient-containing cores, wherein collectively the active pharmaceutical ingredient-containing cores contain 103 mg of segesterone acetate and 17.4 mg of ethinyl estradiol and wherein each core has a diameter of 3.0 mm; wherein the contraceptive ring system releases an average of approximately 0.15 mg/day of segesterone acetate and an average of approximately 0.013 mg/day of ethinyl estradiol for up to 13 cycles of 21 days each, see claim 1-14. With respect to  the Cmax values and the AUC values limitations; said limitations are the characteristics of the contraceptive ring. Since the prior art references in combination renders the claimed contraceptive vaginal ring obvious, said characteristic would necessarily present absent evidence to the contrary.
The copending claims do not teach titanium dioxide.
Woolfson et al. teaches intravaginal drug delivery for the delivery of macromolecules and water soluble drugs, see Abstract. Moreover, Woolfson et al. teaches suitable particulate filler materials may be used to enhance the mechanical strength of the device body or the sheath including finely divided, reinforcing or extending fillers such as high surface area fumed 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the contraceptive ring taught by copending claims to include the titanium dioxide taught by Woolfson et al. to give Applicant’s claimed invention. One would have been motivated to include the titanium dioxide as the filler to enhance the mechanical strength of the vaginal ring body. One reasonably expect the inclusion of titanium dioxide to enhance the mechanical strength of the vaginal ring body
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.